Citation Nr: 0814911	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need 
of regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran receives nonservice-connected disability 
pension based upon a combined 70 percent disability rating; 
no nonservice-connected disability is rated as totally 
disabling.

2.  Effective February 13, 2006, the evidence establishes 
that the veteran has a factual need for aid and attendance 
due to his visual blindness.  

3.  Prior to February 13, 2006, the veteran's visual acuity 
is better than 5/200, his visual field does not have 
concentric contraction to 5 degrees or less, he is not a 
patient in a nursing home, and he does not need regular aid 
and assistance to perform activities necessary for daily 
living.


CONCLUSIONS OF LAW

1.  Effective February 13, 2006, the criteria for SMP for aid 
and attendance are met.  38 U.S.C.A. §§ 1502 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2007).  

2.  Prior to February 13, 2006, the criteria for SMP based on 
need of regular aid and attendance, or housebound status, are 
not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is not, and has never been, in effect for 
any disability, but the veteran is receiving nonservice-
connected pension benefits.  The most recent rating decision 
of record, July 2005, reflects the following disabilities for 
pension purposes only: diabetes mellitus with neuropathy and 
toes ulcer and cellulitis (60 percent); diabetic retinopathy, 
status post surgery, with retinal detachment and cataracts 
(30 percent); and nasal pterygium (noncompensable).The total 
combined nonservice-connected pension rating is 70 percent.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The need for aid and attendance is defined as 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).  The appellant will be considered in need of aid 
and attendance if he is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  See 38 C.F.R. § 3.351(c). 

Criteria enumerated under 38 C.F.R. § 3.352(a) includes: the 
inability to dress or undress oneself, or to keep oneself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability to feed 
oneself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or either physical or mental incapacity that requires 
care or assistance on a regular basis to protect against the 
hazards or dangers incident to the veteran's daily 
environment.  38 C.F.R. § 3.352(a) (2007).  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  Id.  
It is not required that all of the above enumerated disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal functions which the veteran 
is unable to perform should be considered in connection with 
the veteran's condition as a whole.  The evidence need only 
establish that the veteran is so helpless as to need regular 
aid and attendance, not constant need.  Id.  

A review of the evidence indicates that throughout the 
appeal, the veteran's bilateral corrected visual acuity is 
never 5/200 or less, visual field is never concentrically 
contracted to five degrees or less, and the veteran is never 
a patient in a nursing home.  Effective February 13, 2006, 
however, the Board finds that the evidence demonstrates a 
factual need for aid and attendance.  

February 2006 VA treatment records note the veteran's history 
of having difficulties with activities such as shaving, 
cooking, and walking due to his visual impairment and 
indicate the initial findings of legal blindness and records 
indicate that the veteran attended a Blind Rehabilitation 
Program in February 2006.  See February 2006 VA treatment 
records; March 2006 Neva letter.  Although the evidence 
indicates that the rehabilitation program helped the veteran 
learn coping skills for his visual impairment, a VA examiner, 
based on clinical evaluation and review of the record, still 
believed that the veteran needed "complete assistance from 
another person for performing his activities of daily 
living" due to his visual impairment.  See March 2006 VA 
examination record.  Based on the foregoing, the Board finds 
that special monthly pension for aid and attendance is 
warranted effective February 13, 2006, the date on which the 
veteran is initially found to be legally blind.  

Prior to February 13, 2006, the evidence does not demonstrate 
that the veteran has a factual need for aid and attendance.  
The evidence indicates that the veteran lives "alone" on 
the bottom floor of a house (relatives live upstairs), and 
though he reported receiving help at times, the veteran was 
able to leave home, use public transportation, and manage his 
house and personal management all without assistance; the 
evidence indicates that the veteran was not helpless or 
bedridden.  See February 2006 VA treatment record.  In light 
of the foregoing, the Board finds that special monthly 
pension for aid and attendance is not warranted prior to 
February 13, 2006.  

VA regulations provide that veterans who are entitled to a 
pension, but who do not qualify for increased pension based 
on the need for aid and attendance, may still be entitled to 
an increase in pension if the veteran is permanently 
housebound or has certain additional severe disabilities.  
See 38 C.F.R. § 3.351(d).  This pension increase is warranted 
if the veteran has a disability rated as 100 percent (but not 
including total rating based upon unemployability under 38 
C.F.R. § 4.17) and (1) has additional disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of disability or disabilities, is permanently 
housebound.  38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 
3.351(d)(2007).  A review of the records indicates that the 
no nonservice-connected disability is rated as totally 
disabling; consequently, he does not meet the initial 
eligibility criteria required for housebound SMP, and it must 
be denied.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May 2005, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In June 
2006, the AOJ sent the veteran a letter providing notice of 
the effective date regulations.  Although this notice was not 
timely, since the veteran may disagree with the effective 
date assigned for the award of SMP when the RO implements 
this decision, the untimely notice is at most harmless error.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing examinations, and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.  


ORDER

Effective February 13, 2006, SMP for aid and attendance is 
granted.

Prior to February 13, 2006, SMP for either aid and attendance 
or housebound status is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


